TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00445-CV



                                  Lance G. Adams, Appellant

                                                 v.

             Letitia C. Verdugo-Engelhardt and Eric H. Engelhardt, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 215,313-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief is past due. This Court’s clerk sent notice that the brief is overdue

to appellant’s last known address. The notice warned that this appeal would be dismissed if no brief

or motion for extension of time to file a brief was filed. The notice was returned to sender, as was

a separate request for payment of filing fees. We dismiss this appeal for want of prosecution.




                                              G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: May 2, 2007